PER CURIAM.
In these consolidated appeals, James Willis appeals from the district court’s1 orders denying his petition for a writ of mandamus and assessing a filing fee. Having reviewed the record, we conclude the court did not abuse its discretion in denying the petition, see Kerr v. United States Dist. Court, 426 U.S. 394, 403, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976), and properly assessed the filing fee in accordance with 28 U.S.C. § 1915.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Gary A. Fenner, United States District Judge for the Western District of Missouri.